PER CURIAM.
In this workers’ compensation case there was an undue delay between the final hearing and entry of the appealed order. Because it cannot be ascertained from the order whether the judge could clearly recall all pertinent aspects of the hearing, and the credibility and testimony of live witnesses was of critical importance, the appealed order is reversed and the case remanded for a de novo hearing. See, e.g., Harrington v. Vida Appliance Corp., 542 So.2d 1006 (Fla. 1st DCA 1988).
ZEHMER, C.J., and ALLEN and DAVIS, JJ., concur.